Citation Nr: 0007232	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  91-44 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1971.

By an October 1990 decision, the RO denied the veteran's 
application to reopen claims of service connection for post-
traumatic stress disorder (PTSD), a cardiovascular 
disability, and jungle rot.  In addition, the RO denied the 
veteran's claims for compensable ratings for residuals of a 
fractured right 5th metacarpal and tinea pedis.  The veteran 
appealed the RO's October 1990 decision to the Board of 
Veterans' Appeals (Board).  In September 1992, the Board 
remanded the claims for further evidentiary development.  
Following such development, the Board, in a March 1998 
decision, reopened and remanded the veteran's claim of 
service connection for PTSD, denied his application to reopen 
claims of service connection for a cardiovascular disability 
and jungle rot, and granted an increased rating, from 0 to 10 
percent, for tinea pedis.  Additionally, the Board remanded, 
to the RO, the claim for an increased rating for residuals of 
a fractured right 5th metacarpal.

The veteran appealed the Board's March 1998 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In July 
1999, the parties (the veteran and the VA Secretary) filed a 
joint motion asking the Court to dismiss the claim of service 
connection for PTSD and dismiss the application to reopen 
claims of service connection for a cardiovascular disability 
and jungle rot.  The Court was also asked to dismiss the 
claim regarding an increased rating for residuals of a 
fractured right 5th metacarpal as it was not ripe for Court 
review.  Morgan v. Brown, 9 Vet. App. 161 (1996).  Finally, 
the parties asked that the Court vacate the Board's March 
1998 decision to the extent that it denied more than a 10 
percent rating for tinea pedis.  In a July 1999 order, the 
Court granted the motion.


REMAND

In the July 1999 joint motion, it was noted that the 
veteran's 1992 VA skin examination failed to adequately 
describe the symptomatology associated with his tinea pedis.  
As such, he should be scheduled for another VA skin 
examination.  This new examination should be conducted when 
he is experiencing a tinea pedis flare-up.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994) (holding a medical examination 
of a skin disorder, that is prone to flare-ups, should be 
conducted during an active phase).  Additionally, ongoing 
treatment records should be secured prior to appellate review 
of the claim for an increased rating for tinea pedis.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment for his skin, 
including the VAMC in San Diego, 
California, Martin R. Taubman, D.P.M., 
and Hillcrest Podiatry Group.  The RO, 
following the procedures of 38 C.F.R. 
§ 3.159, should obtain copies of the 
related treatment records from the 
identified sources. 

2.  The RO should have the veteran 
undergo a VA dermatological examination 
to determine the current severity of his 
tinea pedis.  The RO must coordinate the 
examination so that the veteran is 
assessed during a skin flare-up.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to and 
reviewed by the examiner.  Seals v. 
Brown, 8 Vet. App. 291 (1995).

Thereafter, the RO should review the claim for an increased 
rating for tinea pedis.  If the RO denies the claim, the 
veteran and his attorney should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


